Filed 12/17/19                                        Case 19-14823                                                     Doc 20




     EDC.006−625      Order on Extension of Deadline to File Missing Documents and Extension of Time for Dismissal of
     Case (v.3.14)


                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF CALIFORNIA


                     ORDER ON EXTENSION OF DEADLINE TO FILE
          MISSING DOCUMENTS AND EXTENSION OF TIME FOR DISMISSAL OF CASE

     In re
     Glenn W. Bever                                                                            Case Number
     466 W Tenaya Ave
     Clovis, CA 93612                                                                    19−14823 − B − 13
                                                                      Debtor(s).



     The court has reviewed the Debtor(s) ex parte motion to extend time to file certain missing case related
     documents filed with this court on 12/16/19 (the "Ex Parte Motion"). The case trustee and the U.S. Trustee
     have been given electronic notice of the Ex Parte Motion as required by FRBP 1007(c) and no objection
     has been filed.

     The court's Notice of Incomplete Filing and Notice of Intent to Dismiss Case If Documents Are Not Timely
     Filed (the "NOID") required the missing documents to be filed with the court not later than 12/17/19. Based
     on the Ex Parte Motion, and good cause appearing,

     [    ] GRANTED.
           IT IS ORDERED that the time set forth in the NOID for the Debtor(s) to file the required missing
           documents shall be extended until 12/31/19.

           The Debtor(s) is (are) responsible to give timely notice of commencement of the case, and of all
           deadlines, to all creditors not included on the original master address list. The Debtor(s) shall file a
           proof of service showing that all creditors were served with said notice not later than five (5) court days
           after the Missing Documents are filed.

           IT IS FURTHER ORDERED (chapter 13 only) that the Debtor(s) is (are) also responsible to serve the
           Chapter 13 plan with a motion for confirmation and set that matter for hearing in compliance with Local
           Rule 3015−1(c)(3) .

           IT IS FURTHER ORDERED that the clerk of the court shall dismiss this case pursuant to the NOID
           without further notice if the Debtor(s) does (do) not file the Missing Documents by the extended date
           set forth above.

           IT IS FURTHER ORDERED that no further extensions of time to file the Missing Documents will be
           granted by ex parte application. In all other respects, the NOID shall remain applicable.

      [ X ] DENIED. This is the second request.                     Applicant first said he needed time
     to "figure out" the schedules and find an attorney.                                   Now, applicant claims
         he needs time to set up an office and find an attorney.  There are no facts
         supporting the application that were not present when the first request was
                            Dec 17, 2019
         made.
Filed 12/17/19                                 Case 19-14823                                             Doc 20


    This document does not constitute a certificate of service. The parties listed below will be served a
    separate copy of the attached Order on Extension of Deadline to File Missing Documents and Extension of
    Time for Dismissal of Case.


     Glenn W. Bever
    466 W Tenaya Ave
    Clovis, CA 93612


    Michael H. Meyer
    PO Box 28950
    Fresno, CA 93729−8950
